DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to applicant argues on pages 8-9 Yang fails to disclose “information is used to indicate an image type of the first video image, the image type of the first video image comprises a spherical image, a first two-dimensional plane image, or a second two-dimensional plane image processed by using a first operation and that is different from the first two-dimensional plane image” [See applicant's argument: pages 8-9]; while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, pages, 2-3. Yang discloses determine  the  first and second type of image based on auxiliary information represents the position information and the dimension information of the first-type sub-image in the decoder to-be-reconstructed image, and the first-type sub-image and the second-type sub-image jointly constitute the to-be-decoded panorama. In addition Yang discloses the auxiliary information of the first-type sub-image based on a resolution ratio, to determine dimension information of a first-type low-resolution sub-image corresponding to the first-type sub-image in the low-resolution reconstructed image and position information of the first-type low-resolution sub-image in the low-resolution reconstructed image  which indicate the type image [See abstract and paragraphs 130-136 and 163-169].
Regarding dependent claims, in response to applicant's arguments, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-7, 11-14, 16 and 19-27 are rejected under 35 U.S.C. 102(a) as being anticipated by Yang et al. (US 20190141323) (Haitao Yang).
Regarding Claims 4 and 19, Yang discloses a video image presentation method, comprising: obtaining a bit stream of a first video image [See abstract and paragraphs 12-13]; parsing the bit stream, and determining the first video image and information of the first video image [See paragraphs 22-24], wherein the information is used to indicate an image type of the first video image, the image type of the first video image comprises a spherical image, a first [See abstract and paragraphs 130-136 and 163-169];  and presenting the first video image based on the information [See paragraphs 178-180].
 Regarding Claims 5 and 20, Yang discloses wherein the presenting the first video image based on the information comprises: presenting the first video image in a spherical display manner when the information indicates that the image type of the first video image is a spherical image [See paragraphs 7 and 79-81].
 Regarding Claims 6 and 21, Yang discloses wherein the presenting the first video image based on the information comprises: when the information indicates that the image type of the first video image is the first two-dimensional plane image, mapping the first video image as a spherical image; and presenting the spherical image in a spherical display manner [See paragraphs 7 and 79-81].
 Regarding Claims 7 and 22, Yang discloses wherein the presenting the first video image based on the information comprises: when the information indicates that the first video image is the second two-dimensional plane image processed by using the first operation, performing a second operation on the first video image to obtain the first video image processed by using the second operation [See paragraphs 104-112], wherein the second operation is an inverse operation of the first operation;  mapping the first video image processed by using the second operation as a spherical image;  and presenting the spherical image in a spherical display manner [See paragraphs 111-123].
Regarding Claims 11 and 23, Yang discloses wherein the first two-dimensional plane image is not processed by the first operation [See paragraphs 113-114 and 117].
 	Regarding Claims 12 and 24, Yang discloses wherein the second two-dimensional plane image is obtained by performing the first operation on the first two-dimensional plane image [See paragraphs 117 and 132].
 Regarding Claims 13 and 25, Yang discloses wherein the first two-dimensional plane image is obtained by mapping the spherical image to a plane [See paragraphs 127-130]; and the second two-dimensional plane image is obtained by performing the first operation on the first two-dimensional plane image [See paragraphs 117 and 132].
 	Regarding Claims 14 and 26, Yang discloses wherein the first two-dimensional plane image is obtained by mapping the spherical image to a hexahedron and then unfolding the six surfaces of the hexahedron [See paragraphs 83].
Regarding Claims 16 and 27, Yang discloses determining additional information of the first video image, wherein the additional information is used to indicate whether the first video image is a full-picture image; and presenting the first video image based at least on the additional information and the information used to indicate the image type of the first video image [See paragraphs 117-121].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190141323) (Haitao Yang) in view of Wang et al. (US 20200105063) (Xin Wang).
Regarding Claim 18, Yang doesn’t explicitly disclose wherein the first operation is packing, and the second operation is reverse packing 
However, Wang discloses wherein the first operation is packing, and the second operation is reverse packing [See paragraphs 79-86].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Yang to add the teachings in Wang as above, to provide a method that improved immersive visual experiences [See Wang abstract].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487